Per Curiam:

The motion to strike the abstract of record and the assignment of errors is made on the grounds that the abstract does not contain a sufficient number of folio numbers on the margin thereof; that the abstract contains no index and that the assignment of errors is too general in its nature;
It is contended in resistance to the motion that the abstract was printed before the new rules of the Supreme Court went into effect requiring abstracts to be indexed, and that the other grounds of the motion are not well taken.
The assignment of' errors is quite general in its nature and does not strictly comply with the rule, and the folio numbers on the margin of the abstract are not in strict compliance with the rule; and, while the abstract is not indexed, although it seems to have been filed after the new rules went into effect, yet it is not disputed that it was prepared before that time.
The motion is denied, but the attention of counsel is called to the requirements of the old rules as well as the new, and greater particularity should be exercised hereafter. *74in compliance therewith. Courts of review have been criticised very much for lack of a more speedy determination of causes, and counsel who do not specifically follow the rules adopted to facilitate a speedy determination may expect a rigid enforcement of these rules in the future.
Motion denied.